In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-194 CR

 
______________________

 
LAWRENCE WAYNE SEMIEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 87673 




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Lawrence Wayne Semien pled guilty to burglary
of a habitation. The trial court found the evidence sufficient to find Semien guilty, but
deferred further proceedings, placed Semien on community supervision for five years, and
assessed a fine of $500.  On February 22, 2006 , the State filed a motion to revoke Semien's
unadjudicated community supervision. Semien pled true to violating one of the conditions
of the community supervision order.  The trial court found that Semien violated the
conditions of his community supervision, found Semien guilty of burglary of a habitation,
and assessed punishment at six years of confinement.   	
	Semien's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Appellant did not file a pro se brief.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice								
Submitted on April 6, 2007       
Opinion Delivered April 18, 2007							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.